Per Curiam,
On the facts found by the court below its legal conclusions inevitably followed. The latter cannot be overruled unless some of the former are disturbed; but no fact was improperly found, and, on the legal conclusion of the learned chancellor, the decree must be affirmed. O’Donnell v. Pittsburgh, 234 Pa. 401, decided after the opinion in this case was filed below, is conclusive as to the right of the appellee to the injunction awarded.
Appeal dismissed and decree affirmed at appellant’s costs.